DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 11/23/2020, are acknowledged, and have been fully considered.
Election/Restrictions
Claims 1-14 are allowable. The restriction requirement between inventions I, II and III , as set forth in the Office action mailed on 02/14/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 02/14/2019 is withdrawn.  Claims 9-14, directed to groups II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-14, directed to groups II and III are withdrawn from consideration because these claims recite similar features to those of recited within group I and also dependent directly/indirectly on claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 1, please see the reason cited, on pages 6-7 of the remarks, by applicant filed on 11/23/2020.
For claims 2-14, the claims are dependent directly/indirectly on claim 1.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ong et al (U.S. 20130023267) disclosed that devices can save energy by powering on only the relevant RAT interface according to its geolocation, applications, and requirements.
Abe et al (U.S. 20130343270) disclose a user terminal that receives modification notification information for notifying modification in system information from a micro base station.
Venkatraman et al (U.S. 20130095839) disclose that since TTT is broadcast by a serving cell or eNB, in the case of macro cell 104 to small cell 102 handovers, 
Peng et al (U.S. 20130083744) disclose a macro node can broadcast a list of small cell PCIs within a vicinity (e.g., a selected proximity or area) of the macro node or a list of the small cell PCIs within the macro cell. When the wireless device is moving toward a small cell with a known PCI, the wireless device can optimize measurement and/or handover related parameters, which can result in better reselection and/or handover performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/08/2021